The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 September 2022 has been entered.
 Response to Arguments
Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. § 101 have been fully considered but they are not persuasive.
Applicant argues on p. 8 that the recited claim features are a technical solution to a technical problem. This argument is not persuasive. The claim lacks additional elements that integrate the abstract ideas into a practical application, per the indicia set forth in MPEP § 2106.04(d).
Applicant argues on p. 8 that the claims are eligible at Step 2B, because “claim 1 includes elements with practical application,” specifically that the compensated torque signal waveform is a “more accurate” representation of real-world force. This argument is not persuasive. Assuming arguendo that Applicant’s assertions are true, the claims still lack additional elements that provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-3, 5-11, and 13-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract ideas without significantly more, as set forth below.
The following analysis is performed in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter 2019 PEG), as set forth in MPEP § 2106.
Step 1
Step 1 of the 2019 PEG asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1-3, 5-7 and 17-21 are directed to an apparatus.
Claims 8-11 and 13-16 are directed to a method.
Step 2A Prong One
Step 2A Prong One of the 2019 PEG asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
select a zero stress portion of the at least one signal corresponding to a zero stress condition of the conductive target material;
determine a runout portion of the at least one signal corresponding to runout of the conductive target material based on the selected zero stress portion;
determine a runout pattern waveform from the runout portion; and
generate a compensated torque signal waveform by removing the runout pattern waveform from the at least one signal; and
provide the compensated torque signal waveform.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 1 therefore recites abstract ideas.
Claim 2 contains all of the limitations of claim 1, and therefore also recites abstract ideas.
Claim 3 recites:
determine the runout portion of the at least one signal further comprises said at least one controller configured to estimate a rotational speed of the conductive target material based on the rotation signal.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 3 therefore recites abstract ideas.
Claim 5 recites:
resample the zero stress portion to an angle domain corresponding to the conductive target material; and
extract a sample portion of the zero stress portion to define a time-synchronous runout pattern of the at least one signal, the sample portion including a first portion of the zero stress portion corresponding to a single rotation of the conductive target material.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 5 therefore recites abstract ideas.
Claim 6 recites:
wherein the sample portion of the zero stress portion comprises a first portion and a second portion of the zero stress portion, the first and second portions of the zero stress portion corresponding to a first and a second rotation of the conductive target material, respectively, and
determine a runout pattern waveform further comprises said at least one controller configured to average the first and second portions of the zero stress portion.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 6 therefore recites abstract ideas.
Claim 7 recites:
average the first and second signals together to reduce signal noise attributed to mechanical vibration.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 7 therefore recites abstract ideas.
Claim 21 recites:
provide the compensated torque signal waveform in real-time.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 21 therefore recites abstract ideas.
Claim 8 recites:
selecting a zero stress portion of the at least one signal corresponding to a zero stress condition of the conductive target material;
determining a runout portion of the at least one signal corresponding to runout of the conductive target material;
determining a runout pattern waveform from the runout portion; 
generating a compensated torque signal waveform by removing the runout pattern waveform from the at least one signal; and
providing the compensated torque signal waveform.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 8 therefore recites abstract ideas.
Claims 9 and 10 contain all of the limitations of claim 8, and therefore also recite abstract ideas.
Claim 9 recites:
rotating the conductive target material comprising: rotating the conductive target material under a zero stress condition, in which the conductive target material is not subject to an external stress; and applying an external stress to the conductive target material such that the conductive target material is rotating under a non-zero stress condition.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 9 therefore recites abstract ideas.
Claim 10 recites:
at least one signal under the zero stress condition and the non-zero stress condition.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 10 therefore recites abstract ideas.
Claim 11 recites:
estimating a rotational speed of the conductive target material.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 11 therefore recites abstract ideas.
Claim 13 recites:
resampling the zero stress portion to an angle domain corresponding to the conductive target material; and
extracting a sample portion of the zero stress portion to define a time-synchronous runout pattern of the at least one signal, the sample portion including a first portion of the zero stress portion corresponding to a single rotation of the conductive target material.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 13 therefore recites abstract ideas.
Claim 14 recites:
wherein the sample portion of the zero stress portion includes a first portion and a second portion of the zero stress portion, wherein the first and second portions of the zero stress portion correspond to a first and a second rotation of the conductive target material, respectively, and wherein determining a runout pattern waveform further comprises averaging the first and second portions of the zero stress portion to determine the runout pattern waveform.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 14 therefore recites abstract ideas.
Claim 15 recites:
wherein determining a runout pattern waveform further comprises converting the time-synchronous runout pattern of the at least one signal to the time domain.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 15 therefore recites abstract ideas.
Claim 16 recites:
averaging the first and second signals together to reduce signal noise attributable to mechanical vibration of the conductive target material.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 16 therefore recites abstract ideas.
Claim 17 recites:
select a zero stress portion of the at least one signal corresponding to a zero stress condition of the conductive target material;
determine a runout portion of the at least one signal corresponding to runout of the conductive target material;
determine a runout pattern waveform from the runout portion;
generate a compensated torque signal waveform by removing the runout pattern waveform from the at least one signal; and
provide the compensated torque signal waveform.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 17 therefore recites abstract ideas.
Claim 18 recites:
wherein the computer executable instructions further cause the computing device to estimate a rotational speed of the conductive target material.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 18 therefore recites abstract ideas.
Claim 19 recites:
wherein the conductive target material is under a period of zero stress and a period of non-zero stress.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 19 therefore recites abstract ideas.
Claim 20 recites:
determining the runout pattern comprises the computer executable instructions further causing the computing device to:
resample the zero stress portion to an angle domain corresponding to the conductive target material; and
extract a first portion of the zero stress portion to define a time-synchronous runout pattern of the at least one signal, the first portion of the zero stress portion corresponding to a single rotation of the conductive target material.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 20 therefore recites abstract ideas.
Step 2A Prong Two
Step 2A Prong Two of the 2019 PEG asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claims 1, 3, 5, 6, and 21 recite the additional elements of:
at least one sensor positioned proximate to the conductive target material, said at least one sensor configured to measure stress in the conductive target material and to transmit at least one signal indicative of the measured stress;
at least one controller coupled in communication with said at least one sensor,
said at least one controller configured to: receive the at least one signal from said at least one sensor, and perform computer functions of processing data.
The controller is recited at a high level of generality, i.e., as a computer performing generic functions of processing and storing data. This controller is recited so generically, that it represents nothing more than mere instructions to apply the judicial exceptions on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a controller does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
The sensor merely represents the insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions. Therefore, this additional element is insignificant extra-solution activity, as set forth in MPEP §2106.05(g).
Whether viewed separately or in combination, the additional elements of claims 1, 3, 5, 6, and 21 fail to integrate the recited judicial exception into a practical application, and claims 1, 3, 5, 6, and 21 are therefore directed to the judicial exception of abstract ideas.
Claim 2 recites the additional elements of:
at least one speed sensor configured to sense rotation of the conductive target material and transmit a rotation signal.
The sensor merely represents the insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions. Therefore, this additional element is insignificant extra-solution activity, as set forth in MPEP §2106.05(g).
Whether viewed separately or in combination, the additional elements of claims 1 and 2 fail to integrate the recited judicial exception into a practical application, and claim 2 is therefore directed to the judicial exception of abstract ideas.
Claim 7 recites the additional elements of:
wherein said at least one sensor comprises a first sensor and a second sensor.
The sensors merely represent the insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions. Therefore, these additional elements are insignificant extra-solution activity, as set forth in MPEP §2106.05(g).
Whether viewed separately or in combination, the additional elements of claims 1 and 7 fail to integrate the recited judicial exception into a practical application, and claim 7 is therefore directed to the judicial exception of abstract ideas.
Claims 8-10 and 13-16 recite the additional elements of:
receiving at least one signal from at least one stress sensor, the at least one signal indicative of stress in a conductive target material; and
the implicit computer of the computer-implemented method.
The computer is recited at a high level of generality, i.e., as a computer performing generic functions of processing and storing data. This computer is recited so generically, that it represents nothing more than mere instructions to apply the judicial exceptions on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a computer does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
The additional element of receiving represents mere data gathering that is necessary for use of the recited judicial exception, and is recited at a high level of generality. Therefore, these additional elements are insignificant extra-solution activity, as set forth in MPEP §2106.05(g).
Whether viewed separately or in combination, the additional elements of claims 8-10 and 13-16 fail to integrate the recited judicial exception into a practical application, and claims 8-10 and 13-16 are therefore directed to the judicial exception of abstract ideas.
Claims 17-20 recite the additional elements of:
a non-transitory computer readable medium that includes computer executable instructions,
a computing device,
receive at least one signal from at least one stress sensor, the at least one signal indicative of stress in a conductive target material
The computer is recited at a high level of generality, i.e., as a computer performing generic functions of processing and storing data. This computer is recited so generically, that it represents nothing more than mere instructions to apply the judicial exceptions on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a computer does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
The additional element of receiving represents mere data gathering that is necessary for use of the recited judicial exception, and is recited at a high level of generality. Therefore, these additional elements are insignificant extra-solution activity, as set forth in MPEP §2106.05(g).
Whether viewed separately or in combination, the additional elements of claims 17-20 fail to integrate the recited judicial exception into a practical application, and claims 17-20 are therefore directed to the judicial exception of abstract ideas.
Step 2B
Step 2B of the 2019 PEG asks whether the claim provide an inventive concept, i.e., whether the claim recites additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.
Regarding claims 1, 3, 5, 6, and 21, the recitation of at least one sensor and receiving the at least one signal from the at least one sensor are mere data gathering that is recited at a high level of generality, and, as disclosed in the specification, is also well-known (Specification: Stationary magnetostrictive sensors proximate to a moving conductive material, such as a rotating shaft, sense… the permeability of the conductive target,” ¶ 0003). These additional elements remain insignificant extra-solution activity, whether considered alone, or in combination with other additional elements, and therefore fail to provide an inventive concept, as set forth in MPEP §§ 2106.05(d)(g).
As discussed with respect to Step 2A Prong Two, the additional element of the controller amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Whether considered alone or in combination, the additional elements of claims 1, 3, 5, 6, and 21 fail to provide an inventive concept that makes the claims amount to significantly more than the abstract ideas, and claims 1, 3, 5, 6, and 21 are therefore ineligible.
Regarding claim 2, the additional elements of a speed sensor and transmitting data represent mere data gathering that is necessary for use of the recited judicial exception, and are recited at a high level of generality. These claim limitations are thus insignificant extra-solution activity. Additionally, the additional elements of torque sensors in combination with speed sensors are well-understood, routine, and conventional in the art (Klauber et al., US Patent Number 5,675,094, discloses two magnetostrictive sensors 24a and 24b, Fig. 10A, and a speed sensor (col. 56, line 17); Sihler, US Patent Publication 2009/0025488 A1, discloses a magnetostrictive sensor 20, with a speed/position sensor 41, Fig. 4).
Whether considered alone or in combination, the additional elements of claims 1 and 2 fail to provide an inventive concept that makes the claim amount to significantly more than the abstract ideas, and claim 2 is therefore ineligible.
Regarding claim 7, the additional elements of a first sensor and a second sensor and transmitting data represent mere data gathering that is necessary for use of the recited judicial exception, and are recited at a high level of generality. These claim limitations are thus insignificant extra-solution activity. Additionally, the additional elements of torque sensors in combination with speed sensors are well-understood, routine, and conventional in the art (Klauber et al., US Patent Number 5,675,094, discloses two magnetostrictive sensors 24a and 24b, Fig. 10A, and a speed sensor (col. 56, line 17); Sihler, US Patent Publication 2009/0025488 A1, discloses a magnetostrictive sensor 20, with a speed/position sensor 41, Fig. 4).
Whether considered alone or in combination, the additional elements of claims 1 and 7 fail to provide an inventive concept that makes the claim amount to significantly more than the abstract ideas, and claim 7 is therefore ineligible.
Regarding claims 8-10 and 13-16, the recitation of at least one sensor and receiving the at least one signal from the at least one sensor are mere data gathering that is recited at a high level of generality, and, as disclosed in the specification, is also well-known (Specification: Stationary magnetostrictive sensors proximate to a moving conductive material, such as a rotating shaft, sense… the permeability of the conductive target,” ¶ 0003). These additional elements remain insignificant extra-solution activity, whether considered alone, or in combination with other additional elements, and therefore fail to provide an inventive concept, as set forth in MPEP §§ 2106.05(d)(g).
As discussed with respect to Step 2A Prong Two, the additional element of the computer amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Whether considered alone or in combination, the additional elements of claims 8-10 and 13-16 fail to provide an inventive concept that makes the claims amount to significantly more than the abstract ideas, and claims 8-10 and 13-16 are therefore ineligible.
Regarding claims 17-20, the recitation of at least one sensor and receiving the at least one signal from the at least one sensor are mere data gathering that is recited at a high level of generality, and, as disclosed in the specification, is also well-known (Specification: Stationary magnetostrictive sensors proximate to a moving conductive material, such as a rotating shaft, sense… the permeability of the conductive target,” ¶ 0003). These additional elements remain insignificant extra-solution activity, whether considered alone, or in combination with other additional elements, and therefore fail to provide an inventive concept, as set forth in MPEP §§ 2106.05(d)(g).
As discussed with respect to Step 2A Prong Two, the additional element of the computer amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Whether considered alone or in combination, the additional elements of claims 17-20 fail to provide an inventive concept that makes the claims amount to significantly more than the abstract ideas, and claims 17-20 are therefore ineligible.

Applicant should note that while the claims are not rejected under 35 U.S.C. §§ 102 or 103, the claims are rejected under 35 U.S.C. § 101, and are not otherwise allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
18 October 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853